DETAILED ACTION

Response to Amendment
The Amendment filed 12/21/2021 has been entered. Claims 1-7 remain pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, examiner notes that while the quadrangular perimeter (square shape) of the attachment member alone is shown in the newly added Figure 4, however the quadrangular perimeter attachment member working with the gripping element 12 shown in Figure 2 for claim 5 (as the Figures currently stands, the two surfaces of the quadrangular perimeter would not be in contact with contacting surfaces of the gripping element shown in Figure 2 at the same time and as claimed in claim 1, since the corner of the square would not nest with the surface between element 121 and 120) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means for” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means for” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement means for actuating said frame in an alternating motion” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “movement means for actuating” is considered to be a kinematic mechanism or equivalents thereof (page 1, lines 20-26).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (WO2013046890 A1) in view of Kortman (US 20110174124 A1) and Everts (US 5351590) as evidenced by Abel (US RE 32020).
Regarding claim 1, Uchida teaches a cutting station (1) of a slicing machine (see Figures 1-3) comprising a plurality of blades (3) and a system for attaching said blades for cutting food products, the system comprising a support frame (frame of 100) which includes a crosspiece (120) provided with a plurality of gripping elements (124), 
wherein each of the gripping elements include a first rectilinear contact surface (one leg of the V-shape 124) and a second rectilinear contact surface (another leg of the V-shape 124) set at a first predetermined angle to the first rectilinear contact surface (set at an angle via the 
wherein each of the blades is provided with a pair of attachment members (150 and 140, see Figure 8) which are mounted on opposite sides of the blade (see Figure 8), each blade being mounted between a pair of adjacent gripping elements (see Figure 8);
wherein that the blades are equipped with the attachment members (150 and 140), wherein the attachment members are circular shaped (see Figures 6-8) including a first contact surface portion and a second contact surface portion (two halves of the contact surface of 140/150), having different portion of the outer circumference designed to make contact at the same time with said first and second contact surfaces (see Figure 7);
wherein (a) each first contact surface portion of each attachment member and (b) each second contact surface potion of each attachment member has an outer portion with respect to its respective blade (3); wherein, when the first and second contact surfaces of each attachment member make contact at the same time with the respective first and second contact surfaces of an adjacent gripping element (see Figures 7-8),
each the respective contact surface of each respective adjacent gripping element extends laterally beyond (potion of 124 extending beyond the attachment member, see Figures 6-8) the outer portion of its respective attachment member contact surface in a direction (left to right in Figure 8) perpendicular to a plane defined by the portion of the blade located between the blade’s respective pair of attachment members (see Figure 8).
Uchida fails to teach the second rectilinear contact surface having a free end opposite where the second rectilinear contact surface is connected to the first rectilinear contact 
Kortman teaches a bread cutting station including each of the gripping elements (100, see Figure 10) include a first rectilinear contact surface (one leg of the V-shape 102)  and a second rectilinear contact surface (another leg of the V-shape 102, see Figure 10) set at a first predetermined angle to the first rectilinear contact surface (set at an angle via the V-shape); the second rectilinear contact surface having a free end (free end on the left, see figure 10) opposite where the second rectilinear contact surface is connected to the first rectilinear contact surface (see Figure 10).
As discussed in Uchida and Kortman, gripping element comes in all shapes and sizes (see Figure 8 of Uchida and Figure 10 of Kortman), wherein the different shaped gripping elements is based on the material use for the frame. Furthermore applicant’s specification does not provide criticality on why the second rectilinear contact surface need to have a free end. Therefore, it would have been an obvious matter of design choice to make the gripping element whatever form or shape was desired or expedient by the end user based on the material the end user would like to use. This includes a shape the second rectilinear contact surface having a free end opposite where the second rectilinear contact surface is connected to the first rectilinear contact surface (as shown in Figure 10 of Kortman). Since a change in form or shape 
Everts teaches a saw blade (see Figure 11) holding arrangement including gripping elements (22) include at least two rectilinear contact surfaces (surface of each leg of the V shape, see Figure 11) set at a first predetermined angle to each other (angle of the V); wherein the blade (30) is provided with a pair of attachment members (142, 144) which are mounted on opposite sides of the blade (see Figure 11-14), the blade being mounted between a pair of adjacent gripping elements (between the slot in 22, see Figure 11), each of the attachment members having a first side having a first contact surface (one leg of V-shape at 196/198) and a second side having a second contact surface (the other leg of V-shape at 196/198), the first contact surface and the second contact surface being set at the first predetermined angle to each other so that the first and second contact surfaces of each attachment member make contact at the same time with said two contact surfaces of an adjacent gripping element when the respective blade is mounted between the pair of adjacent gripping elements (resting surface 198 nesting with in V-shape notch, col. 5 lines 40-51 and see Figure 11).
Because both Uchida and Everts as evidenced by Abel teach a saw blade holding arrangement (round shaped attachment member with rectilinear attachment member vs rectilinear gripping/attachment member), it would have been an obvious for one of ordinary skill in the art to substitute round shaped arrangement of Uchida into the rectilinear shaped arrangement of Everts to achieve the predictable result of attaching a saw blade to the frame, while keeping the stud mechanism of Uchida. As Abel teaches the evidences that in the field of sawing a round, triangular, polygonal and quadratic shapes are used for the same purpose in 
Regarding claim 3, modified Uchida further teaches the gripping elements are prongs which, in pairs, receive a blade inserted between them and are conformed in such a way as to define a seat delimited internally by the two rectilinear contact surfaces (as modified in claim 1, see Figures 11-14 of Everts for the valley of the V shaped).
Regarding claim 4, modified Uchida further teaches the prongs are conformed in the form of an elbow (as modified in claim 1, see Figures 11-14 of Everts for the V-shaped elbow).
Regarding claim 6, modified Uchida further teaches the frame includes a second crosspiece (110 and 120 of Uchida), the gripping elements (110) of which engage attachment members located at or in the proximity of opposite ends of the cutting blades (see Figure 8 of Uchida).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (WO2013046890 A1) in view of Kortman (US 20110174124 A1) and Everts (US 5351590) as evidenced by Abel (US RE 32020) and in further view of Dawson (US 2727545).
Regarding claim 2, modified Uchida further teaches the attachment member are protrude from both sides of the relative blade (see Figure 6 of Uchida).
Modified Uchida fails to teach the attachment members are rivets.
Dawson teaches that screws, rivets and bolt/nut are common known attachment member for connecting with a saw in the field of saw blade (see Figure 8-11).
As modified Uchida does not disclose what fastener is used to connected the stud 86 with the blade (see Figures 6-8 of Uchida), therefore it would have been obvious to one having 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (WO2013046890 A1) in view of Kortman (US 20110174124 A1) and Everts (US 5351590) as evidenced by Abel (US RE 32020).
Regarding claim 5, modified Uchida teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Uchida fails to teach the attachment members have a quadrangular perimeter.
However, Applicant fails to teach any criticality to having then attachment members have a quadrangular perimeter. It would have been an obvious matter of design choice to modify the attachment member of modified Uchida to have the quadrangular shape, since applicant have not disclose that having the quadrangular perimeter solves any problem or is for any particular purpose (the applicant only disclosed that two rectilinear surface is required for the contact with the gripping elements) and it appears that the device would perform equally well with any shape that includes two rectilinear surface. In re Leshin, 125 USPQ MPEP 2144.07

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (WO2013046890 A1) in view of Kortman (US 20110174124 A1) and Everts (US 5351590) as 
Regarding claim 7, modified Uchida further teaches a slicing machine which includes the cutting station according to claim 1 (see Figure 1 of Uchida).
Modified Uchida fails to teach movement means for actuating (via 48) said frame in an alternating motion (page 3 lines 30-35 of Fritz).
Van Cauwenberghe teaches a slicing machine which includes the cutting station with a frame (see Figure 2c), which includes movement means for actuating (via 9) said frame in an alternating motion (paragraph 0014).
Because both modified Uchida and Van Cauwenberghe teach multiple stationary blades on a frame, it would have been an obvious for one of ordinary skill in the art to substitute the cutting frame of Van Cauwenberghe into cutting frame of modified Uchida to achieve the predictable result of providing a cutting frame for cutting into slices. As one of ordinary skill in the art understand that the cutting frame of modified Uchida and Van Cauwenberghe are known for the same purpose in the art. See MPEP § 2143 I. (B). The resulting device of modified Uchida teaches the slicing machine of Van Cauwenberghe and the frame of modified Uchida.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any of the prior rejection of record for any teaching or matter specifically challenged in the argument.
First, regarding objections to drawings for failing to show every claimed feature, the Applicant argues beginning at page 4 of the Remarks filed 21 December 2021 that the drawings only need to show “every feature in the claims, but it does not require every embodiment of every feature”. Examiner notes that the requirement is to shown the combination of relevant features of the claim, e.g., attachment members (21, 22), gripping elements (12); first and second rectilinear contact surfaces (120, 121), quadrangular perimeter Fig. 4; prongs (12) in the form of an elbow in one drawing. Thus at least the complete embodiment of the claimed need to be shown in Figures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/09/2022


/EVAN H MACFARLANE/Examiner, Art Unit 3724